Citation Nr: 1143075	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  06-00 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a ganglion cyst of the right foot.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected residuals of a ganglion cyst of the right foot, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Ross Q. Panko, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran served on active duty from January 1986 to June 1990, from November 1994 to September 1997, and in November 1997.  

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2004 rating decision in which the RO granted a 10 percent rating for the Veteran's residuals of a ganglion cyst of the right foot, effective March 30, 2004 (date of the claim for increase).  In August 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in December 2005.

In September 2007, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, DC; a transcript of that hearing is of record. 

In November 2007, the Board remanded the claim for an increased rating for residuals of a ganglion cyst of the right foot, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO continued to deny the claim (as reflected in an October 2009 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.

For reasons expressed in more detail below, the Board has recharacterized the appeal as encompassing-in addition to the claim for an increased rating for residuals of a ganglion cyst of the right foot, noted above-a claim for a TDIU due to residuals of a ganglion cyst of the right foot, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) (as reflected on the title page).

The Board's decision addressing the claim for a rating in excess of 10 percent for service-connected residuals of a ganglion cyst of the right foot is set forth below.  The claim for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), is addressed in the remand following the order; that matter is being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on her part, is required.

As a final preliminary matter, the Board notes that in her NOD, the Veteran requested that the 10 percent rating awarded for her right foot disability should be effective the February 2001 date of her initial claim for service connection for a ganglion cyst of the right foot.  The issue of "entitlement to an increased evaluation from the initial date of claim," i.e., entitlement to an earlier effective date for the increased rating, was noted in the March 2005 Decision Review Officer (DRO) conference report, but has not been adjudicated.  As such, the matter of entitlement to an earlier effective date for an increased rating for a ganglion cyst of the right foot is not properly before the Board and is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  Pertinent to the March 2004 claim for increase, the Veteran's residuals of a ganglion cyst of the right foot include a painful right foot, occasional numbness, a cyst measuring 3 cm by 1.2 cm by 1.2 cm, and a 5 cm longitudinal scar.

3.  At no point pertinent to the March 2004 claim for increase has the Veteran's residuals of a ganglion cyst of the right foot been shown to be so exceptional or unusual as to render the schedular criteria inadequate for rating the disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of a ganglion cyst of the right foot are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.71a, Diagnostic Code 5284 (2011), and 4.118, Diagnostic Code 7899-7804 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a May 2004 pre-rating letter provided notice to the appellant regarding what information and evidence is needed to substantiate the claim for a higher rating, as well as what information and evidence must be submitted by the appellant, and what evidence would be obtained by VA.  A March 2006 post-rating letter provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman, and specifically informed the Veteran to submit any evidence in her possession pertinent to the claim on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  The December 2005 SOC included the pertinent rating criteria for evaluating residuals of a ganglion cyst of the right foot.

After issuance of the May 2004 and March 2006 letters, and the December 2005 SOC, and opportunity for the Veteran to respond, the October 2009 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records, and the June 2004 and March 2005 VA examination reports.  Also of record and considered in connection with the appeal is the transcript of the September 2007 Board hearing, along with various written statements provided by the Veteran, her mother, her sister, and by her representative, on her behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim for an increased rating is warranted.  

The Board notes that on remand, the RO (via the AMC) was instructed to contact the Bethesda Naval Medical Center and request treatment records from the Veteran's foot surgery in 1995 or 1996.  A January 2008 response from the Bethesda Naval Medical Center indicated that there were no records on file for the Veteran at the facility and any records of treatment would have been associated with the Veteran's service treatment records.  On remand, additional service treatment records were obtained, including records of treatment from the Bethesda Naval Medical Center (including records of the Veteran's November 1995 right foot surgery).  Hence, the Board finds that no further RO action is required in regard to these records.

The Board also notes that on remand, the Veteran was to be afforded a VA examination to obtain information as to the current severity of her residuals of a ganglion cyst of the right foot.  The Board advised the Veteran that, under 38 C.F.R. § 3.655(b), if she failed to report for examination without good cause, the claim on appeal would be denied.

The record reflects that, pursuant to the remand, a VA examination was scheduled in August 2009, but that the Veteran did not report for the scheduled examination.  In an August 2009 letter, the AMC informed the Veteran that the VA medical facility nearest to her was requested to schedule her for a VA examination, and that if she failed report for it, her claim would be rated based on the evidence of record.  The letter was not returned as undeliverable; however, the Veteran neither appeared for the scheduled examination nor contacted the VAMC to indicate that she was unable to do so.  Thus, the Board finds that RO/AMC has complied with the Board's instructions to arrange for the Veteran to undergo further examination, to the extent possible, and that no further RO action in this regard is required.

The Board also points out that, because the Veteran failed to report to a VA examination scheduled in connection with the claim for increase, as indicated in the prior remand, there is legal authority for VA to deny the claim as a matter of law.  See 38 C.F.R. § 3.655(b) (2010).  However, under the circumstances of this case-to include the fact that the letter to the Veteran informed her that the claim would be evaluated based on the evidence of record-the Board will, as the RO has done, adjudicate the claim on the basis of the current record.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Initially, the Board notes that the diagnostic criteria pertaining to scars was recently revised.  However, the revised criteria only apply to claims filed on or after October 23, 2008, and to those claims where a request for consideration of the new criteria has been received.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As the claim was filed prior to the effective date of the revised criteria, and the Veteran has not requested consideration of her claim under the revised criteria, those criteria are not for application.  Thus, all diagnostic codes related to scars discussed herein (i.e., 7801-7805) are the version in effect prior to October 23, 2008.

Historically, by rating decision of November 2001, the RO granted service connection for residuals of a ganglion cyst of the right foot, and assigned an initial 0 percent (noncompensable) rating under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7819-7804, effective February 9, 2001.  In March 2004, the Veteran filed this claim for an increased rating with the RO.  In the June 2004 rating decision, the RO granted a rating of 10 percent for residuals of a ganglion cyst of the right foot, effective March 30, 2004, the date of the claim for increase.

The Board notes that hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27.  In this case, for the purposes of applying the rating schedule, a ganglion cyst is analogous to a benign skin neoplasm, which is rated pursuant to Diagnostic Code 7819.  See 38 C.F.R. § 4.20.  Under Diagnostic Code 7819, benign skin neoplasms should be rated on the basis of disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function.  See 38 C.F.R. § 4.118.  Following that instruction, the RO has assigned the 10 percent rating for residuals of a ganglion cyst under Diagnostic Code 7804 for scars.  Under that diagnostic code, only a 10 percent rating is assignable (for a superficial scar that is painful on examination); however, under 38 C.F.R. § 4.118a, higher ratings are available for deep scars of a certain size, or scars that are disfiguring or cause limitation of motion.

The Board has also considered rating the Veteran's ganglion cyst of the right foot under 38 C.F.R. § 4.71a, Diagnostic Code 5284, by analogy, for a foot injury.  Under Diagnostic Code 5284, moderate foot disability warrants a 10 percent rating, moderately severe disability warrants a 20 percent rating , severe foot disability warrants a 30 percent rating, and actual loss of use of the foot warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Considering the pertinent evidence in light of the above, the Board finds that a rating in excess of 10 percent for the Veteran's residuals of a ganglion cyst of the right foot is not warranted at any time pertinent to the current claim for increase.

The Veteran was afforded a VA podiatry examination in June 2004.  The Veteran reported pain on the dorsum of her right foot that had significantly increased over the past year and a half.  She stated that her current unemployment was due, in part, to her right foot pain.  She reported right foot flare-ups approximately 2 or 3 times per month, involving increased right foot pain and swelling.  She also noted occasional paraesthesias of the right foot.  On examination, the Veteran had a small ganglion cyst on the dorsum of her right foot.  A well-healed 5 cm scar was present, which was painful on palpation.  The examiner noted that the Veteran walked without assistance and there was no limitation of motion, however, the Veteran reported additional pain when wearing shoes and the use of orthotics.  The impression was ganglion, right foot.

In June 2004, the Veteran's mother submitted a letter regarding her daughter's right foot disability.  The letter stated that the Veteran has recurrent right foot pain and walks with a slight limp.  The Veteran's mother also stated that her daughter was unable to obtain jobs involving physical labor due to her right foot disability.

In July 2004, the Veteran's son submitted a letter.  He reported that the Veteran suffers from right foot pain, walks with a limp, and has difficulty walking long distances.

The Veteran underwent VA examination in March 2005.  The Veteran reported pain in the right foot associated with prolonged standing and walking.  She stated that she was not taking any pain medication for her right foot, but did report the use of orthotics.  On examination, the Veteran walked without assistance and her gait and posture were normal.  Examination of the right foot revealed a well-healed longitudinal scar in the dorsum of the right foot.  There was mild tenderness and numbness on the dorsum of the foot, but no tenderness on the plantar aspect of the foot.  Range of motion testing revealed dorsiflexion 0 to 20 degrees, plantar flexion 0 to 40 degrees, eversion 0 to 10 degrees, and inversion 0 to 30 degrees.  The examiner noted that the Veteran's range of motion was within normal limits.  The Veteran reported limitation in prolonged standing and walking due to right foot pain, but there was no evidence of additional limitation due to pain, weakness, incoordination, flare-ups, or repetition, during range of motion testing.  The examiner stated that there was no evidence of adverse effects on her activities of daily living and noted that she was able to drive herself to the examination.  The examiner also noted that the Veteran was unemployed and would be unable to take jobs requiring prolonged standing and walking, due to her right foot pain.

X-rays of the right foot revealed a very small plantar calcaneal spur on the right foot.  There was no evidence of arthritic disease and the right foot was otherwise unremarkable.  The examiner's impression was calcaneal spurs bilaterally and status post ganglion excision of right mid foot with early degenerative joint disease.

VA treatment records reflect evaluation and treatment for chronic right foot pain and a ganglion cyst.  An October 2005 MRI report noted an unusual ganglion cyst measuring 3 cm by 1.2 cm by 1.2 cm (in diameter).  

During the September 2007 Board hearing, the Veteran testified that the symptomatology associated with her right foot included pain, numbness, and an altered gait.  She also reported some functional effects associated with her disability, noting that her right foot disability impacted her daily activities (such as walking long distances).  

As previously noted, on remand, the Veteran was scheduled an additional VA examination to obtain information as to the current severity of her right foot disability in August 2009.  However, she failed to report to the examination, and, as explained above, the Veteran is evaluating the disability under consideration on the basis of the current record.

As indicated, the current 10 percent rating has been assigned for the residual scar from the Veteran's prior surgery involving the cyst.  However, no higher rating for the scar is assignable.  As reflected in the June 2004 examination report, the scar is superficial and measures 5 cm.  There is no evidence to suggest that the scar is deep or unstable, or has caused limitation of motion or function.  Thus, a rating in excess of 10 percent for the scar is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

During the Board hearing, the Veteran's representative argued that the Veteran should be rated, by analogy, to residuals of foot injury pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284.  However, as noted above, a 20 percent rating under Diagnostic Code 5284 requires a "moderately severe" foot disability.  The Board notes that the VA examiners did not use language applicable to Diagnostic Code 5284 when describing the Veteran's right foot disability.  However, on November 2007 remand, the VA examiner was requested to provide a characterization of the Veteran's right foot as "moderate, moderately severe, or severe".  As noted, the Veteran did not report to the scheduled examination, therefore, the claim has been decided on the basis of the evidence of record.  Further, while the June 2004 and March 2005 VA examiners did not quantify the Veteran's right foot disability using the specific terms outlined by Diagnostic Code 5284, the evidence of record does not support the characterization of the Veteran's right foot disability as "moderately severe", required to warrant a rating in excess of 10 percent.  The only symptoms associated with the Veteran's right foot are pain (which the Veteran is compensated for pursuant to Diagnostic Code 7804), occasional numbness, and swelling during flare-ups.  The Veteran is able to walk without assistance and her posture and gait are normal.  Both VA examiners noted that the Veteran's range of motion was not limited and there was no additional loss of motion due to pain, weakness, incoordination, flare-ups, or repetition.  While the March 2005 VA examiner did note that the Veteran could not stand or walk for a prolonged time, he stated that the disability did not adversely affect her activities of daily life.  Thus, not even a 10 percent rating is assignable for the Veteran's right foot under Diagnostic Code 5284 for a "moderate" foot disability. 

The Board has also considered the applicability of other diagnostic codes for a rating in excess of 10 percent for the Veteran's residuals of a ganglion cyst of the right foot, but finds that no other diagnostic code provides a basis for higher rating.  In this regard, the Veteran's right foot disability has not been shown to involve arthritis shown by X-ray, limitation of motion, systemic treatment or psoriasis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5271, and 38 C.F.R. § 4.118, Diagnostic Codes 7816 and 7817.  The Board further notes that the disability is not shown to involve any factor(s) that warrant evaluation under any other provision(s) of VA's rating schedule.

The Board reiterates that it has considered the Veteran's assertions, as to her right foot-which she is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a rating in excess of 10 percent for residuals of a ganglion cyst of the right foot (noted above) require medical findings which are within the province of trained medical professionals.  See Jones, 7 Vet. App. at 137-38.  Hence, while the appellant's complaints have been considered, along with the statements of her mother and her son, they are not considered more persuasive on these points than the objective medical findings which, as indicated above, do not support the claim for a rating in excess of 10 percent.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to the current claim for increase has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited in the December 2005 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  
See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step:  a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, pursuant to Hart (cited above), and that a rating in excess of 10 percent for residuals of a ganglion cyst of the right foot must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56 (1990).


ORDER

A rating in excess of 10 percent for residuals of a ganglion cyst of the right foot is denied.



REMAND

The Board's review of the claims file reveals that further RO action on the matter of a TDIU due to service-connected residuals of a ganglion cyst of the right foot, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), is warranted.

The Board notes that, under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

The Veteran's lone service-connected disability is residuals of a ganglion cyst of the right foot, for which a 10 percent rating has been assigned.  Consequently, the percentage requirement of 4.16(a) has not been met.  However, as noted, in exceptional cases, and pursuant to specifically-prescribed procedures, entitlement to a TDIU, on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), may nonetheless be established, if the Veteran is shown to be unemployable by reason of her service-connected disability.

In February 2001, the Veteran filed a claim for a TDIU.  She then indicated that her ganglion cyst of the right foot prevented her from obtaining employment.  At the time she filed the claim for a TDIU, service connection for residuals of a ganglion cyst of the right foot had not yet been established; however, service-connection for that disability has since been established.  Moreover, during the pendency of her claim for an increased rating, the Veteran has  maintained that she is unemployed due to her right foot disability, and the March 2005 VA examiner noted that the Veteran's occupational base would be constricted due to her right foot disability. 

Given the Veteran's request for a total rating, the statements indicating that her right foot disability prevents her from working, and the medical opinion indicating that the Veteran will have increased difficulty finding employment due to her right foot disability, on these facts, the claim for a TDIU is essentially a component of the claim for a higher rating for residuals of a ganglion cyst of the right foot.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).

The Board notes that, although raised by the record, the RO has not adjudicated a claim for TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  Accordingly, after giving the Veteran an opportunity to file an updated claim for a TDIU, and completing the other action noted below, the RO should adjudicate the matter of the Veteran's entitlement to a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), in the first instance, to avoid prejudice to the Veteran.  See e.g., Bernard, 4 Vet. App. at 393.

To ensure that all due process requirements are met, while this matter is on remand, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim for a TDIU.  The RO's letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should also explain how to establish entitlement to a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The action identified herein is consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the matter remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should furnish to the Veteran a VA Form 21-8940, to enable her to provide updated employment information pertinent to the claim for a TDIU.

2.  The RO should send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim remaining on appeal.  

The RO's letter should specifically explain how to establish entitlement to a TDIU, to include on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b).  The RO's letter should also clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist her in obtaining additional evidence identified by following current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for a TDIU due to residuals of ganglion cyst of the right foot, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), in light of all pertinent evidence and legal authority.  

6.  If  the benefit sought on appeal remains denied, the RO must furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


